Title: To George Washington from Timothy Pickering, 20 January 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Jany 20 1798

I had the honor to receive your letter of the 12th covering one for Mr Williams, late American Consul at Hamburg. He is appointed to succeed Mr Johnson in the Consulate in London, and in connection therewith, on the pressing application of Mr King, and indirectly of Mr Gore, to whom Mr Williams is personally and intimately known, to the agency of Mr Bayard, who has resigned. I shall therefore send your letter to meet him in London.
I send in the mail, with this letter, Monroe’s book and Fauchet’s pamphlet. The latter consists of those bold assertions which he and other French ministers have allowed themselves to make concerning the conduct of the American Government, with little regard to truth or reason or decency. It communicates no new light on the subjects in dispute: but with all his abuse he appears fully sensible of the impolicy on the part of France of forcing the U. States into a war. It was written before the revolution of Septr 4th. It is a work of so little merit as to have been below animadversion.
Monroe’s publication, like Randolph’s vindication, is considered by every one whom I have heard speak of it, as his own condemnation, or as some have expressed themselves, his death warrant. A writer in Fenno’s paper, under the signature of Scipio, has undertaken the examination of it, and clearly convicted Monroe from his own written documents. I believe the writer of Scipio is

Mr Tracy. The pieces are written with uncommon perspicuity. If you do not get Fenno’s paper, and will permit me, I will send you the whole series. Eleven numbers have already appeared, and I suppose the writer is near the conclusion.
The two dollars you enclosed being more than the cost of Monroe’s & Fauchet’s publications, I have taken the liberty to purchase and send with them Gifford’s answer to Erskine on the origin and causes of the present war, between France & Britain especially. It is a very able work.
A week ago I received a letter from Mr Smith, our minister in Lisbon, dated the 20th of October, from which I transcribe the following paragraph.
“A summary of your correspondence with Mr Monroe was lately published in the Gazette Nationale of Paris, with a very judicious note by the editor, which oversets Mr Monroe’s reasoning very completely. The paper was brought to me by the Swedish Chargé, a very sensible man, who says Monroe must certainly be an ideot. This affair having been read here by the Corps Diplomatique has been a good deal the subject of conversation, and Monroe’s conduct has of course excited universal contempt.”
The correspondence referred to is that between M. & me, in which he demanded the reasons of his recall. The note of the Paris editor is this.
“We cannot be of the opinion of James Monroe. We even think it contrary to all principles. The government which is responsable, must necessarily have the right of recalling, dismissing or employing those who possess or who have lost its confidence. Take away this right, and it has only the burden of responsability, without the power of acting; it is at the mercy of its agents. Besides a recall and even a dismission, do not dishonour, whatever Mr Monroe may say of it; & there is scarcely any but an ambitious & headstrong blunderer who would complain of not being employed at all, or of being employed no longer.”
I had made the extract from Mr Smith’s letter (substituting Mr Pickering’s for the word your) and the translation from the Paris Gazette, to send to Mr Fenno when Mr Harper happening to call in, desired me to let him have both, and he would make Bache publish them first. To this I agreed, on his copying them with his own hand. Bache remarked that the extract from the paris paper came to him in manuscript: but its genuiness you will now

depend on. I have the honor to be very respectfully, sir, your obt servant,

Timothy Pickering


(The pamphlet goes in a seperate package.)

